NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTERPHOR ZIGLAR,                            No.    20-15746

                Plaintiff-Appellant,            D.C. No. 2:18-cv-04896-DLR

 v.
                                                MEMORANDUM*
PARC DISPENSARY,

                Defendant-Appellee,

and

JEFF SCHEAFFER,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Christerphor Ziglar appeals pro se from the district court’s judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action alleging retaliation under Title VII. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim. Dougherty v. City of Covina,

654 F.3d 892, 897 (9th Cir. 2011). We review for an abuse of discretion the denial

of leave to amend. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1041 (9th Cir. 2011). We vacate and remand.

      The district court properly dismissed Ziglar’s Title VII claim for failure to

allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (a plaintiff must present factual allegations sufficient to state a

plausible claim for relief).

      However, dismissal of Ziglar’s Title VII claim without leave to amend was

premature because it is not clear that any deficiencies could not be cured by

amendment. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc)

(leave to amend should be given unless the deficiencies in the complaint cannot be

cured by amendment); see also Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

2012) (before dismissing a pro se complaint, the district court must provide the

litigant notice of the deficiencies to allow the litigant an opportunity to amend

effectively). In the EEOC charge attached to the original complaint, Ziglar alleged

that he observed a workplace environment of race and sex discrimination, that he

reported it to human resources and management, and that he was terminated in


                                           2                                    20-15746
retaliation for reporting it. See Poland v. Chertoff, 494 F.3d 1174, 1179-80 (9th

Cir. 2007) (elements of a Title VII retaliation claim). Because the deficiencies in

Ziglar’s Title VII claim may be cured by amendment, we vacate the judgment and

remand for the district court to provide Ziglar with an opportunity to file an

amended complaint.

      Ziglar’s motion to transmit exhibit (Docket Entry No. 7) is denied as

unnecessary.

      The parties will bear their own costs on appeal.

      VACATED and REMANDED.




                                          3                                      20-15746